UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 09-6160


UNITED STATES OF AMERICA,

                  Plaintiff – Appellee,

             v.

KIARA O. BONDS, a/k/a Ki, a/k/a Ky,

                  Defendant – Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Beaufort.       Solomon Blatt, Jr., Senior
District Judge. (9:04-cr-00294-SB-4)


Submitted:    June 22, 2009                 Decided:   June 29, 2009


Before MICHAEL, TRAXLER, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Kiara O. Bonds, Appellant Pro Se.      Peter Thomas Phillips,
Assistant United States Attorney, Charleston, South Carolina,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Kiara   O.    Bonds   appeals   the   district   court’s     order

denying her motion for a reduction of sentence under 18 U.S.C.

§ 3582(c)(2) (2006).         We have reviewed the record and find no

reversible error.         Accordingly, we affirm for the reasons stated

by the district court.         See United States v. Bonds, No. 9:04-cr-

00294-SB-4    (D.S.C.      Jan.    12,   2009).    We   dispense   with   oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would

not aid the decisional process.

                                                                    AFFIRMED




                                         2